DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thoe (U.S. Pub. 2004/0106915 A1, hereinafter “Thoe”) in view of Briggs et al (U.S. Pub. 2004/0124157 A1, hereinafter “Briggs”).
Regarding claim 17, Thoe discloses a method of receiving a cassette to a console of a phacoemulsification system 10 (Fig. 1), comprising:
receiving a bottom portion of the cassette upon a pre-alignment feature (see Fig. 1, annotated below) adjacent a lower portion of a cassette receiver (see annotated Fig. 1, below, identifying the plane formed by the cassette receiver) and
receiving a top portion of the cassette into an upper portion of the cassette receiver (annotated Fig. 1 has been provided below showing the upper portion of the plane formed by the cassette receiver; the cassette is operatively coupled to the system 10 via a cassette receiving area 127, such that when the cassette is received correctly, that is, “right side up”, the bottom of the cassette is adjacent a lower portion of the plane formed by the cassette receiver and the top of the cassette is adjacent an upper portion of the plane formed by the cassette receiver), 
wherein the pre-alignment feature comprises a shelf extending outwardly from the lower portion of the cassette receiver (see annotated Fig. 1 showing the shelf interpreted to extend outwardly from the plane formed by the lower portion of the cassette receiver), wherein the shelf is configured to support at least a portion of the cassette as the cassette receiver receives at least one of the bottom portion and the top portion of the cassette (the “configured to…” limitation is interpreted as having the broader meaning of “suitable for…”, “capable of…” or “having the capacity to…”); it appears that the shelf, by virtue of protruding outwardly beyond a plane formed by the cassette receiver and being made from the same relatively rigid material as the rest of the console would be capable of at least partially supporting, bearing the weight of, or maintaining the position of at least a portion of the lighter phacoemulsification pump cassette while the cassette is being received).


    PNG
    media_image1.png
    733
    1135
    media_image1.png
    Greyscale


Thoe, Fig. 1 annotated to show the plane formed by the cassette receiver and pre-alignment feature (shelf) extending outwardly from the lower portion of the cassette receiver.

It is noted that while Thoe implicitly discloses the method of receiving a top portion of the cassette into an upper portion of the cassette receiver, Thoe does not appear to disclose the specific method step of receiving the top portion of the cassette into an upper portion of the cassette receiver upon rotation of the top portion of the cassette into the upper portion of the cassette receiver about an axis extending at least partially between, and intersecting contact points between the cassette and the pre-alignment feature.
Briggs discloses a console 1200 (Fig. 22) having a cassette receiving portion, shown in Figs. 22 and 25 to be the space where the cassette 1100 is received, the portion having a lower portion (proximal to assembly 1204/1205) and an upper portion (proximal to pumps 1304/1305). Briggs discloses placing the cassette by first placing the cassette at an angle to the planar surface of the cassette receiving portion, aligning the cassette with pre-alignment features 1208 (Figs. 22, 25) adjacent the lower portion of the cassette receiving portion (para [0207]). The pre-alignment features, referred to as “catches” are interpreted to be shelves as they are platforms that project from the planar surface of the plate 1202.
Briggs further discloses that thereafter, a downward force is applied to the top portion of the cassette (para [0207]), such that the top portion rotates about the rotational axis toward the cassette receiving portion, causing the top portion of the cassette to become aligned into ledge features 1231 to lock the cassette 1100 in place (para [0207]).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Thoe according to the teaching in Briggs, in order to facilitate secure, yet easy, clamping of the cassette into the cassette receiving portion and allow the cassette to resist upward and lateral forces that may occur (see Briggs at paras [0205] and [0207]).
Regarding claim 18, the combination of Thoe and Briggs discloses clamping the cassette into the cassette receiver following an aligned receiving of the bottom portion and an aligned receiving of the top portion (i.e., as explained above, Briggs discloses placing the cassette by first placing the cassette at an angle to the planar surface of the cassette receiving portion, aligning the cassette with pre-alignment features 1208 adjacent the lower portion of the cassette receiving portion, and thereafter, a downward force is applied to the top portion of the cassette (para [0207]), such that the top portion rotates about the rotational axis toward the cassette receiving portion, causing the top portion of the cassette to become aligned with ledge features 1231 to lock the cassette 1100 in place).
Regarding claim 19, it is noted that Thoe does not appear to disclose ejecting the cassette following the said receiving steps, wherein the cassette rests at least partially on the pre-alignment feature following said ejecting.
Briggs discloses that following the receiving steps and use of the cassette, the cassette is removed by opening the clamps 1203 and 1223 and lifting and sliding the tabs 1102 and 1103 of the cassette out of catches 1208 (see Briggs at para [0208]).
Accordingly, immediately after the clamps are opened, and before the cassette is lifted, the cassette rests at least partially on the pre-alignment features 1208.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Thoe according to the teaching in Briggs, in order to easily remove the cassette after the procedure is complete (see Briggs at para [0208]), in order to replace the cassette in anticipation of another procedure.
Regarding claims 20 and 21, it is noted that Thoe does not appear to disclose rejecting the cassette by the cassette receiver if either of the receiving steps is misaligned (best understood to mean that the cassette is misaligned following either of the receiving steps).
However, a skilled artisan would recognize that misaligning the cassette within the cassette receiving portion (e.g., not properly aligning the cassette with the pre-alignment features 1208) would likely result in misaligning the cassette within the ledge features 1231 at the top portion of the cassette receiver. Accordingly, at this stage the rotational clamps 1203 and 1223 would not rotate into the closed position to lock the cassette in place, resulting in rejection of the cassette. Further, regarding claim 21, in the event that the cassette rested on the pre-alignment features without being properly aligned therewith, the rotational clamps 1203 and 1223 also would not rotate into the closed position.
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Thoe according to the teaching in Briggs, resulting in rejecting the cassette when it is misaligned, in order to prevent the cassette from being used if it is not properly seated into the cassette receiver.
Regarding claim 22, the combination of Thoe and Briggs discloses clamping the cassette into the cassette receiver responsively to actuation of at least one alignment detection pin (e.g., rotational clamps 1203 and 1223 are interpreted to be pins that rotate into the closed position to lock the cassette 1100 in place; para [0207]).
Regarding claim 25, Thoe discloses a method of receiving a cassette to a console of a phacoemulsification system 10 (Fig. 1), comprising:
receiving a bottom portion of the cassette adjacent a lower portion of a cassette receiver 29 (see annotated Fig. 1, above, showing the location of the pre-alignment feature as a shelf; Thoe discloses in para [0017] that the cassette “is operatively coupled to the system 10 via cassette receiving area 27 to manage the fluidics of system 10 in the conventional manner”, such that a skilled artisan would recognize that to operatively couple the cassette to the system 10 via the cassette receiving area requires receiving the bottom portion of the cassette near the lower portion of the cassette receiver upon the pre-alignment feature), and
receiving a receiving a periphery of the cassette, i.e., a top periphery of the cassette, into the cassette receiver (i.e., the cassette is operatively coupled to the system 10 via a cassette receiving area illustrated in annotated Fig. 1, above, such that when the cassette is received correctly, that is, “right side up”, the bottom of the cassette is adjacent a lower portion of the receiver and the top periphery of the cassette is adjacent an upper portion of the receiver; in order to ensure the proper operation described above, the receiving is per se “based on an alignment” between the cassette and the cassette receiving portion), wherein the alignment is guided by the pre-alignment feature (i.e., to properly place the cassette for operation, the proper alignment requires that the cassette be within the bounds of the cassette receiving portion including the alignment feature shown in annotated Fig. 1, above),
wherein the pre-alignment feature comprises a shelf extending outwardly beyond a plane formed by the lower portion of the cassette receiver (see annotated Fig. 1, above, showing the shelf interpreted to extend outwardly from the plane formed by the lower portion of the cassette receiver), wherein the shelf is configured to support at least a portion of the cassette as the cassette receiver receives at least one of the bottom portion and the top portion of the cassette (the “configured to…” limitation is interpreted as having the broader meaning of “suitable for…”, “capable of…” or “having the capacity to…”); it appears that the shelf, by virtue of protruding outwardly from the plane formed by the cassette receiver and being made from the same relatively rigid material as the rest of the console would be capable of at least partially supporting, bearing the weight of, or maintaining the position of at least a portion of the lighter phacoemulsification).
However, it is noted that Thoe does not explicitly disclose the claimed receiving steps of:
the bottom portion of the cassette is received upon a pre-alignment feature adjacent a lower portion of the cassette receiver of the console; and
the periphery of the cassette is received into the cassette receiver based on an alignment between the periphery of the cassette and the cassette receiver, wherein the alignment is guided by the pre-alignment feature, wherein the pre-alignment feature comprises a shelf.
Briggs discloses a console 1200 (Fig. 22) having a cassette receiving portion, shown in Figs. 22 and 25 to be the space where the cassette 1100 is received, the portion having a lower portion (proximal to assembly 1204/1205) and an upper periphery portion (proximal to pumps 1304/1305). Briggs discloses placing the cassette by first placing the cassette at an angle to the planar surface of the cassette receiving portion, aligning the cassette with pre-alignment features 1208 (Figs. 22, 25) adjacent the lower portion of the cassette receiving portion (para [0207]).
Briggs further discloses that thereafter, a downward force is applied to the top portion of the cassette (para [0207]), such that the top portion rotates about the rotational axis toward the cassette receiving portion, causing the upper periphery portion at the top of the cassette to become aligned into ledge features 1231 to lock the cassette 1100 in place (para [0207]). Accordingly, aligning the cassette with the pre-alignment features 1208 allows the upper periphery portion to be able to be aligned with the ledge features 1231. 
A skilled artisan would have found it obvious at the time of the invention to modify the method of Thoe according to the teaching in Briggs, in order to facilitate secure, yet easy, clamping of the cassette into the cassette receiving portion and allow the cassette to resist upward and lateral forces that may occur (see Briggs at paras [0205] and [0207]).

Response to Arguments
Applicant's arguments filed in the Remarks, dated 08/04/2022, have been fully considered.
Applicant’s amendment to claims 17 and 25 is sufficient to overcome the previously applied rejection under section 112. 
Regarding the section 103 rejections, Applicant argued that:
… Thoe fails to "teach the pre-alignment feature comprises a shelf extending outwardly beyond a plane formed by the lower portion of the cassette receiver, wherein the shelf is configured to support at least a portion of the cassette as the cassette receiver receives at least one of the bottom portion and the top portion of the cassette," as recited in amended claim 17. (Remarks, pg. 10).
In this case, while it is acknowledged that claims 17 and 25 are method claims, the “configured to” language describes an apparatus, not a method step (i.e., “the shelf [of the pre-alignment feature] is configured to support at least a portion of the cassette…”).
Examiner maintains that the limitation “…wherein the shelf is configured to support at least a portion of the cassette as the cassette receiver receives at least one of the bottom portion and the top portion of the cassette” recites a functional feature, i.e., a recitation of what the feature does rather than what the feature is. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).  See also Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), holding that “apparatus claims cover what a device is, not what a device does." 
MPEP 2114 instructs that "while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function." 
In this case, the claimed structure of the shelf is not distinguished from the prior art structure. As noted in the above rejection: the prior art shelf, by virtue of protruding outwardly beyond a plane formed by the cassette receiver and being made from the same relatively rigid material as the rest of the console, is configured to, in its unaltered state, of supporting, bearing the weight of, or maintaining the position of at least a portion of the lighter phacoemulsification pump cassette while the cassette is being received. The prior art apparatus does not need to be altered in order to be “configured” as claimed. The method claims do not positively recite a step of supporting at least a portion of the cassette. Further, Applicant has not set forth an argument for how the prior art shelf is incapable of supporting at least a portion of the cassette as the cassette receiver receives at least one of the bottom portion and the top portion of the cassette. See MPEP 2112(V), instructing that “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
Applicant further argued that Thoe does not disclose a pre-alignment feature, including a shelf, that extends beyond the cassette receiver (Remarks, pg. 13). Applicant argued that:
 “Without a figure of the cassette inserted into the receiving area 27, there is not evidence that there is a pre-alignment feature with a shelf that extends beyond the plane formed by the lower portion of the cassette receiver (i.e., a shelf that extends beyond the area that surrounds the cassette”) (Id.). 

Examiner notes that the claimed invention has been amended to recite “wherein the pre-alignment feature comprises a shelf extending outwardly beyond a plane formed by the lower portion of the cassette receiver”. 
Importantly, a plane formed by the lower portion of the cassette receiver is just that: a plane. Examiner has pointed out the location of the plane (which is the surface on which the major surface of the cassette rests when it is placed into the console) and thus, the shelf that extends outwardly beyond the plane. The claims do not require that the shelf extends beyond the boundary of the cassette receiver. Further, the claims do not require that the shelf extends outwardly beyond the cassette; thus, the prior art need not show, e.g., in a figure, the cassette inserted into the receiving area 27.
Applicant further argued that Briggs is completely silent as to the recitations of amended claim 17 (Remarks, pg. 14). 
This argument is not found persuasive because Briggs was relied upon for its teaching of method steps of placing a cassette, in combination with the prior art method and structure disclosed in Thoe. Specifically, Applicant argued that Briggs does not disclose a shelf configured to support at least a portion of the cassette as the cassette receiver receives the cassette (Remarks, pg. 15), but this feature is already taught in Thoe.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claims 18-22 depend upon claim 17; further, claim 25, while different, was alleged to be allowable based on the arguments above with respect to claim 17.
These arguments are not persuasive for the reasons above, and the rejections are maintained.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/12/2022